DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments

The terminal disclaimer filed on September 25, 2019 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Numbers 10592214 and 10114623, and pending reference application number 16776516 filed on 01/30/2020 has been reviewed and is accepted. The terminal disclaimer has been recorded.
As a result, each and every Double Patenting rejections have been withdrawn.

Further consideration found new rejections under 35 USC § 112(b), 35 USC § 101, 35 U.S.C. 102(a)(1) & (a)(2), and 35 USC § 103.

Another iteration of claim analysis has been made. Refer to the corresponding sections of the claim analysis below for details.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 10 recites “wherein the billing processing unit is a program portion” in lines 1-2 and "output the information to the first communication unit" in line 5. The first communication unit is within the base software application. In case of the billing processing unit is within the operation software application, it is not clear how the information about payment is outputted to the first communication unit in the base software application. For examination purpose, "wherein the billing processing unit is a program portion" will be construed as "wherein the billing processing unit is a program portion within the base software application".

Claim 11 recites “the billing processing unit is a program portion” in line 4 and "output the information to the third communication unit" in line 7. The third communication unit is within the base software application. In case of the billing 

Regarding claims 12-13, dependent claims inherit the deficiencies of their respective parent(s).

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 and 9-51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claims recite computer implemented methods for converting and communicating information between machines and software applications.
The limitation of converting and communicating information between machines and software applications, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and sensing components. The claims recite convert ..., assigned to ..., generate ..., determining ..., charge a fee …, charge the fee …, manage 
This judicial exception is not integrated into a practical application because additional elements in these claims either merely further limiting the scope of abstract ideas, stating merely technical environment of these abstract ideas, for example, “the machine has the function of outputting a state of the machine to the computer as the first machine information, and the function of determining an operation to be performed by the machine based on the second command information”. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited receive ..., outputted ..., transmit ..., connected to ..., installed ..., output ..., outputting …, inputted …, upload …, download …, and using … as input information that are mere instructions to apply an exception using a generic computer and/or sensing component or function cannot provide an inventive concept. The recited machine learning software application is recited at a high level of generality and are recited as performing generic functions routinely used in computer. The claims are not patent eligible.

Claims 1-48 and 50-51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  


Claims 1-43 and 50-51 recites “a base software application and an operation software application installed in the computer” that could be transitory.
Claim 48 recites “a computer-readable recording medium” that could be transitory.

Claims 44-47 do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to software per se:
Claims 44-47 recite “base software application” and “operation software application” that are computer programs.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5-6, 31, 39-40, 44, 48 and 50 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Copass US 20150227617 A1.

Regarding claim 1, Copass teaches ) a machine control computer (Fig. 13 computer 1302 [0072] [0077]) communicatably connected to a machine (Figs. 1&2 [0029] [0034] [0036] [0037] devices 104 include physical device 206 that can be a machine), comprising a base software application (Figs. 1&2 [0029] extensible framework 102) and an operation software application installed in the computer (Figs. 1&2 [0029] host application 106), wherein the base software application includes:
a first communication unit being a program portion to enable a CPU of the computer to receive first machine information, which is specific to the machine, outputted from the machine (Figs. 1&2 [0038], Fig. 7 [0056] the extensible framework 102 receiving raw data without modification from devices –machine specific information, inherently with a communication unit)
a second communication unit being a program portion to enable the CPU of the computer to transmit second machine information specific to the operation software application to the operation software application (Figs. 1&2 [0009] [0029], host application 106 communicating and interacting with devices 104 through extensible framework 102, the communication and interaction are enabled by the extensible framework – the translated formatted data is the machine information specific to the host application, Fig. 7 [0055] the formatted data is in a context of a host application; Fig. 10 [0069] the translated formatted data is sent to a host application – inherently with a communication unit); and
an information conversion unit being a program portion to enable the CPU of the computer to convert the first machine information into the second machine information, 
the operation software application is a program using the second machine information as input information (Figs. 1-2 & 10 [0009] [0029] [0032] [0069]), and
the data model has a data structure in which at least each individual physical element constituting the machine or various management elements of the machine is or are indicated by a node, and the first machine information is assigned to the node corresponding to the individual physical element or the various management elements (Figs. 3-6 [0045] [0051] [0053]a node can be simple devices, a node can represent a complex compositie device – machine having multiple levels of hierarchy of sub-components – each individual physical element as a module is a node at lower hierarchy; [0062] –[0063] the node and modules are created based on device specific information).
Copass teaches:
[0072] …, FIG. 13 and the following discussion is intended to provide a brief, general description of a suitable computing environment in which the various aspects of the subject innovation may be implemented. For example, the host application as well as the extensible framework can be implemented in such suitable computing environment. While the claimed subject matter has been described above in the general 

    PNG
    media_image1.png
    980
    702
    media_image1.png
    Greyscale

[0077] …, an exemplary environment 1300 for implementing various aspects described herein includes a computer 1302,…

    PNG
    media_image2.png
    713
    702
    media_image2.png
    Greyscale

[0029] …. System 100 includes an extensible framework 102 which couples a set of devices 104 to a host application 106. The extensible framework 102 exposes representations of devices in the set of device 104 to the host application 106. In particular, the extensible framework 102 generates abstract representations of devices 104, abstractly associates data, features, and communication methods of devices 104, and manages access to devices 104 to enable the host application 106 to interact with devices 104.
[0034] FIG. 2 illustrates a system 200 in which a host application employs an extensible framework to interact with representations of device in accordance with various aspects. As shown in FIG. 2, system 200 can include the extensible framework 102, the set of devices 104, and the host application 106, as described above with respect to FIG. 1.
[0036] The extensible framework 102 can provide mechanisms for managing devices 104 to enable the host application 106 to access, manage, and interact with the device 104. The extensible framework 102 can include a device node space 202, which 
[0037] …, each device node 204 can abstractly represent one or more devices from the set of device 104. Host application 106 can access the device nodes 204 to interact with the actual devices 104 associated therewith. The set of device 104 can include physical devices such as physical device 206 and data files such as data file 208. Physical device 206 can be a hardware device, a computer system, etc. In accordance with the example above, wherein the system 200 is deployed in an automation control system, physical device 206 can be a field device, a sensor, a drive, a controller, a machine, a robot, or the like.
[0038] The extensible framework 102 establishes connections between devices nodes 204 and devices 104. Device nodes 204 and devices 104 can communicate via a variety of connections. For instance, a connection between device node 204 and physical device 206 can be a communication connection via a network.

    PNG
    media_image3.png
    895
    737
    media_image3.png
    Greyscale

implements a communication model by which data object 716 can obtain data generated by data source 720. System 700 includes a connection 730 that couples data source 720 to a translator 740. Connection 730 can be a pipe between data source 720 and translator 740 in that connection 730 provides transport of data without modification to the data. Connection 730 facilitates transport of data over a communication connection. The communication connection can be a network connection via a variety of communication media….
[0009] … The extensible framework provides constructs with which device developers can model devices within the framework to enable a host application utilizing the framework to interact with the devices. New devices can be supported by the framework without disrupting existing devices or the host application.

    PNG
    media_image4.png
    727
    499
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    691
    510
    media_image5.png
    Greyscale

[0069] Turning to FIG. 10, a method 1000 for obtaining data from a data source is illustrated. In an aspect, method 1000 can be employed by an extensible framework such as extensible framework 102. At 1002, data is transported from a data source to a translator. The data source can be a device represented in the extensible framework. For instance, the data source can be a physical device in an industrial automation environment such as, but not limited to a controller, a sensor, a drive, a field device, a gateway, an I/O module, or the like. At 1004, data is formatted, at the translator, in accordance with a structure of a data object of a module. The module can be a logical representation of a device and/or a portion of a composite device within the extensible framework. … At 1006, the formatted data is forwarded to the data object. In an aspect, the data object can retain the formatted data within the extensible framework. At 1008, the data is exposed to a host application or other entity utilizing the extensible framework.
[0055] Module 710 can represent a device or a portion (sub-component) of a composite device. Within module 710 are one or more data objects 716. Data objects 716, in an example, exist within the extensible framework (on a software side), in a context of a host application.
[0057] Translator 740 facilitates coupling data source 720 to data object 716 via connection 730. In one aspect, translator 740 is configured to provide semantic translation of data exchanged between data object 716 and data source 720. Translator 740, in a downstream direction, can convert raw data from data source 720 into a format expected or suitable for data object 716. Similarly, translator 740, in an upstream direction, can format data from data object 716 into a form recognizable to data source 720.
[0062] FIGS. 8 and 9 illustrate mechanisms and/or methods by which devices can be modeled within the framework and instances of corresponding nodes can be created…. System 800 illustrates an initial step of node creation and includes a node creation component 802. Node creation component 802 identifies a device to be modeled and represented by a node within the framework. Node creation component 802 obtains device specific information, which can facilitate identification of the device. The device specific information can include metadata information such as, but not limited to, a device identity, device class information, device type information, revision information, etc. The device specific information can be obtained from a catalogue mechanism, an online browsing mechanism, directly supplied by a user, or the like…, the device specific information can include node type information and/or data source information. Node type information can be seed information indicating a type of node to instantiate, ….

    PNG
    media_image6.png
    691
    1048
    media_image6.png
    Greyscale

[0063] Node creation component 802, based upon the device specific information, can select an appropriate mapping description 804 corresponding to the device. In an aspect, a data store (not shown) can retain a plurality of mapping descriptions associated with various devices, manufacturers, device types, etc. Node creation component 802 accesses the data store to obtain mapping description 804 based upon the device specific information….
[0032] …, aspect, host application 106 can utilize the extensible framework 102 in a variety of manners. For instance, the host application 106 can leverage the extensible framework 102 to populate a user interface with data from the set of devices 104 to enable an operator to observe and monitor operation of the set of devices. In another example, the host application 106 can provide interfaces to configure, program, and/or manipulate the set of devices 104.
[0045] As depicted in FIG. 3, node container 306 can include one or more nodes 308. Nodes 308 can be logical representations of composite devices. …. Nodes 308 can represent complex modules and/or simple devices….
[0051] …. Module set 504 can function as an organizational aid to facilitate embedding one or more levels of modules within a logical representation of a composite device. Module set 504 can contain modules, such as modules 510 and 520, and/or other module sets (not shown)….
[0053] As illustrated in FIG. 6, a node can represent a complex composite device having multiple levels to model a hierarchy of subcomponents….

Regarding claim 5, Copass further teaches the data model is sharable between a plurality of the machines belonging to the same category ([0062] type of node to instantiate, [0063] a data store retaining mapping descriptions associated with device types, Fig. 12 [0071] a node creator is selected).

Regarding claim 6, Copass further teaches the second machine information converted by the information conversion unit includes at least the first machine information ([0062] [0063]), and identification information of the node corresponding to the individual physical element or the various management elements from which the first machine information derives (Fig. 6 [0053] [0062] [0063] module ID).

Regarding claim 31, Copass further teaches a host computer connected to the computer through the Internet, wherein the second communication unit enables the CPU of the computer to upload the first machine information or the second machine information to the host computer in response to a command from the host computer (Fig. 13 [0084] remote computer 1348 can include may or all of the elements of the system – including the host application).

Regarding claim 39, Copass further teaches the machine is a production machine or an industrial robot ([0037]).

Regarding claims 40, 44, 48, and 50, Copass teaches the claimed computer. Therefore, Copass teaches the system, computer program, and method steps for implementing the computer.

Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4, 9, 25, 32-34, 37, 41-43, 45-47 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Copass as applied to claims 1, 5-6, 31, 39-40, 44, 48 and 50 above, in view of Lawson US 20130212129 A1.

Claim 2 recites similar limitations to that of claim 1 therefore is rejected on the same basis. 
In addition, Copass teaches the machine control computer connected to at least two machines, first machine information are outputted from each machine and specific to each of the machines, second machine information are specific to each of the machines (Figs. 1-6 [0029][0034] [0045]).
Copass does not explicitly further teach the first machine information and second machine information are in association with identification information of each of the machines.
Lawson teaches the first machine information and second machine information are in association with identification information of each of the machines ([0094] [0095] associating data source using data source ID).


Claim 3 recites similar limitations to that of claims 1 and 2 therefore is rejected on the same basis.
In addition, Copass further teaches: 
transmit second command information specific to the machine to the machine in order to send a command to the machine (Fig. 11 [0070]);
receive first command information specific to the operation software application from the operation software application (Fig. 11 [0070]); and
convert the first command information into the second command information based on the data model (Fig. 11 [0070]).
Lawson further teaches the operation software application is a program for enabling the CPU of the computer to generate the first command information based on the second machine information and output the first command information ([0075] receiving data from machine, performing analytics on the data and providing control data to the machine)

Claim 4 recites similar limitations to that of claims 1- 3 therefore is rejected on the same basis.


Regarding claim 9, Lawson further teaches at least any one of the base software application and the operation software application further includes a billing processing unit being a program portion to enable the CPU of the computer to charge a fee based on usage of at least any one of the base software application and the operation software application ([0080] billing associated with usage of cloud-based applications and services).

Regarding claim 25, Lawson further teaches at least any one of the base software application and the operation software application further includes a program portion to enable the CPU of the computer to execute license authentication of at least any one of the base software application and the operation software application ([0039] [0052] [0059] [0060] [0075] authorization to utilize cloud services).

Regarding claim 32, Lawson further teaches a host computer connected to the computer through the Internet, wherein the second communication unit enables the CPU of the computer to download data or a program from the host computer to the 

Regarding claim 33, Lawson further teaches a part of the first machine information and the second machine information are information about at least any one of an operating time of the machine, the current value, vibration value, generated temperature, and sound volume of a motor, and position information of the machine ([0037] temperature and position of machining robot).

Regarding claim 34, Copass and Lawson further teach a part of the first machine information and the second machine information are information about at least one of an operating time of the machine and the current value, vibration value, generated temperature, and sound volume of a motor (Lawson: [0037] temperature and position of machining robot), and
a part of the first command information and the second command information are information about at least any one of a stop command or a deceleration command for the machine and a warning display (Copass: [0053] halt – stop command).

Regarding claim 37, Lawson further teaches a part of the first machine information is information about a state of an object to be operated by the machine ([0037] temperature and position of machining robot), and
a part of the second command information is operation change command information to change the operation of the machine in accordance with the state of the 

Regarding claims 41-43, 45-47 and 51, Copass and Lawson teach the claimed computer. Therefore, they teach the system, computer program, and method steps for implementing the computer.

Claims 10, 11, 14-18, 21 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Copass in view of Lawson as applied to claims 2-4, 9, 25, 32-34, 37, 41-43, 45-47 and 51 above, and further in view of Nickolov US 20090276771 A1.

Regarding claim 10, neither Copass nor Lawson explicitly further teaches the billing processing unit is a program portion to enable the CPU of the computer to monitor a duration of use of at least any one of the base software application and the operation software application from a starting point, and, at established intervals, generate information about payment of the fee and output the information to the first communication unit.
Nickolov teaches the billing processing unit is a program portion to enable the CPU of the computer to monitor a duration of use of at least any one of the base software application and the operation software application from a starting point, and, at established intervals, generate information about payment of the fee and output the information to the first communication unit ([0080] Fig. 2A [0397]-[0399] [0999][1237] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Copass and Lawson to incorporate the teachings of Nickolov because they all directed to software platforms for implementing developed software products. Generating payment information and reporting to users will help deploy and implementing software applications developed by other entity.

Regarding claim 11, Nickolov further teaches the base software application further includes a third communication unit being a program portion to enable the CUP of the computer to communicate with an external device, and the billing processing unit is a program portion to enable the CPU of the computer to monitor a duration of use of at least any one of the base software application and the operation software application from a starting point, and, at established intervals, generate information about payment of the fee and output the information to the third communication unit (Fig. 2A [0397]-[0399] [0999][1237] [1242] [1250] [1257]-[1277] monitor cumulative or active run-time hours, and report to third part licensing entity billing statement per billing period).

Regarding claim 14, Nickolov further teaches the billing processing unit enables the CPU of the computer to charge the fee in accordance with a communication traffic volume on at least any one of the base software application and the operation software application (Figs. 26 & 27 [0150] per transfer GB amount).

Regarding claim 15, Nickolov further teaches to charge the fee in accordance with the number of executions of at least any one of the base software application and the operation software application ([0152] [0153] per instance).

Regarding claim 16, Nickolov further teaches to charge the fee in accordance with the number of the machines connected to the computer ([0152] [0153] [1248] per resources number of connections).

Regarding claim 17, Nickolov further teaches charge the fee in accordance with at least any one of an information throughput when processing the first machine information by the base software application and an information throughput when processing the second machine information by the operation software application ([1241] I/O bandwidth).

Regarding claim 18, Nickolov further teaches to charge the fee in accordance with the number of people who have used the computer ([0153] [1248]).

Regarding claim 21, Nickolov further teaches to determine whether or not payment of the usage fee of at least any one of the base software application and the operation software application is completed ([0398] [1260] payment activity monitoring).

.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Copass in view of Lawson and Nickolov as applied to claims 10, 11, 14-18, 21 and 38  above, and further in view of Shen US 20120041844 A1.

Regarding claim 12, the combination of Copass, Lawson and Nickolov does not explicitly teach the starting point is the timing of installing at least any one of the base software application and the operation software application.
Shen teaches the starting point is the timing of installing at least any one of the base software application and the operation software application ([0096] [0099] [0100] installation time owning time billing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Copass, Lawson and Nickolov to incorporate the teachings of Shen because they all directed to software platforms for implementing developed software products. Using the timing of installing at least any one of the base software application and the operation software application as the starting point will help determine the owning time period.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Copass in view of Lawson and Nickolov as applied to claims 10, 11, 14-18, 21 and 38  above, and further in view of Kohigashi US 20150336008 A1.

Regarding claim 13, the combination of Copass, Lawson and Nickolov does not explicitly teach the starting point is the date of purchase of at least any one of the base software application and the operation software application.
Kohigashi teaches the starting point is the date of purchase of at least any one of the base software application and the operation software application ([0040] rental time started with time of purchase).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Copass, Lawson and Nickolov to incorporate the teachings of Kohigashi because they all directed to software platforms for implementing developed software products. Using the date of purchase of at least any one of the base software application and the operation software application as the starting point will help determining the rental period of the software application.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Copass in view of Lawson as applied to claims 2-4, 9, 25, 32-34, 37, 41-43, 45-47 and 51 above, and further in view of Shen.

Regarding claim 19, neither Copass nor Lawson explicitly further teaches to determine a duration of use of at least any one of the base software application and the 
Shen further teaches to determine a duration of use of at least any one of the base software application and the operation software application in accordance with a payment status of a usage fee predetermined for at least any one of the base software application and the operation software application ([0044] [0047] fix payment for owning time).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Copass in view of Lawson as applied to claims 2-4, 9, 25, 32-34, 37, 41-43, 45-47 and 51 above, and further in view of Sowell US 7865442 B1.

Regarding claim 20, neither Copass nor Lawson explicitly further teaches disabling the CPU of the computer from charging the fee, when a duration of use of at least any one of the base software application and the operation software application from a starting point is within a certain time period.
Sowell teaches disabling the CPU of the computer from charging the fee, when a duration of use of at least any one of the base software application and the operation software application from a starting point is within a certain time period (column 13 lines 24-39 trial period).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Copass and Lawson to incorporate .

Claims 22-24, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Copass as applied to claims 1, 5-6, 31, 39-40, 44, 48 and 50 above, in view of Werth US 20130103749 A1.

Regarding claim 22, Copass does not explicitly further teach the base software application further includes a version management unit being a program portion to enable the CPU of the computer to manage the version number of at least any one of the base software application and the operation software application.
Werth teaches the base software application further includes a version management unit being a program portion to enable the CPU of the computer to manage the version number of at least any one of the base software application and the operation software application ([0058] [0059] [0070] check version and upgrade to new version of software).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Copass to incorporate the teachings of Werth because they all directed to automation services. Including a version management unit being a program portion to enable the CPU of the computer to 

Regarding claim 23, Werth further teaches a memory unit for storing the latest version number of at least any one of the base software application and the operation software application, wherein the base software application further includes a fourth communication unit being a program portion to enable the CPU of the computer to check the contents of the memory unit, and the version management unit is a program portion to enable the CPU of the computer to output the latest version number to the first communication unit, when the latest version number of at least any one of the base software application and the operation software application stored in the memory unit is later than the current version number of at least any one of the base software application and the operation software application ([0058] [0059] [0070] version information stored, check version and upgrade old version to new version of software).

Regarding claim 24, Werth further teaches a memory unit for storing the latest version number of at least any one of the base software application and the operation software application, wherein the base software application further includes a third communication unit being a program portion to enable the CPU of the computer to communicate with an external device, and a fourth communication unit being a program portion to enable the CPU of the computer to check the contents of the memory unit, and the version management unit is a program portion to enable the CPU of the computer to output the latest version number to the third communication unit, when the 

Regarding claim 28, Werth further teaches at least any one of the base software application and the operation software application includes a program portion to enable the CPU of the computer to execute personal assistance ([0093]).

Regarding claim 30, Werth further teaches a machine learning software application is installed in the computer to enable the CPU of the computer to perform machine learning based on the second machine information ([0118] using learning algorithm).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Copass as applied to claims 1, 5-6, 31, 39-40, 44, 48 and 50 above, in view of Shen.

Regarding claim 26, Shen further teaches at least any one of the base software application and the operation software application further has a copy protection function ([0057] prevent illegal copies).

Claims 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Copass as applied to claims 1, 5-6, 31, 39-40, 44, 48 and 50 above, in view of Nickolov.

Regarding claim 27, Nickolov further teaches at least any one of the base software application and the operation software application includes a program portion to enable the CPU of the computer to add advertisement information to information to be outputted outside the computer ([0999] targeted advertising).

Regarding claim 29, Nickolov further teaches the base software application includes a program portion to enable the CPU of the computer to authenticate the machine connected to the computer ([0061] authorize cloud-capable device to access cloud server).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Copass in view of Lawson as applied to claims 2-4, 9, 25, 32-34, 37, 41-43, 45-47 and 51 above, and further in view of Morita JP 07314378 A.

Regarding claim 19, Larson further teaches a part of the first machine information is position information of the machine ([0037] position of machining robot).
Neither Copass nor Lawson explicitly further teaches when the relative position between a plurality of the machines becomes within a certain distance, a part of the second command information is operation command information for the machines in 
Morita teaches when the relative position between a plurality of the machines becomes within a certain distance, a part of the second command information is operation command information for the machines in order to prevent interference between the machines by issuing a stop command to the machine having a lower priority ([0010] stopping robot with lower priority to avoid collision based on position of the robots).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Copass to incorporate the teachings of Morita because they all directed to automation controls. When the relative position between a plurality of the machines becomes within a certain distance, a part of the second command information is operation command information for the machines in order to prevent interference between the machines by issuing a stop command to the machine having a lower priority will help avoid collision of the robots.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Copass in view of Lawson as applied to claims 2-4, 9, 25, 32-34, 37, 41-43, 45-47 and 51 above, and further in view of Werth.

Regarding claim 36, Copass and Werth further teaches:
a part of the first machine information is operation reception information and operation completion information on the machine (Werth: [0271] event detector 
a part of the second command information is operation command information including at least one of a choice of contents, an operation sequence, an actuation of the machine, and a stop of the machine as to an operation stored in advance in the machine (Copass: [0053] halt – stop command).

Allowable Subject Matter

Claims 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Amato US 20050065880 A1 teaches billing based on quantities of data downloaded.
Minear US 10009743 B2 teaches subscription based application billed upon download date and deletion date.
Nakae US 20040255138 A1 teaches rental time starting on purchasing date.

Burton US 20150365291 A1 teaches bill per number of users.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.T./           Examiner, Art Unit 2115






/THOMAS C LEE/           Supervisory Patent Examiner, Art Unit 2115